Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.1 Page 1 of 18

AO 106 (Rev. 04/10} Application for a Search Warrant

 

AA PTE OS RAAT NRTA ATTA AL TTY

  

 

 

 

 

 

 

ee Eqamae 2 :
: & foe E
UNITED STATES DISTRICT COURT} | Pile D )
for the
Southern District of California JUL 17 2019 |
[
In the Matter of the Search of ) CLERK US DISTHICT COUNT
. : SOUTHERN DISTRICT OF CALIFORNIA :
(Briefly describe the property to be searched ) BY DEPUTY :
or identify the person by name and address) ) Case No. :
One NYX xyn306 Cellular Phone ) °49 MJ e 99 1
S/N: L201809601131 ?
IMEI: 352533096011311 )

_, APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A2

located in the Southern District of California , there is now concealed (identify the
person or describe the property io be seized):

 

See Attachment B2

The basis for the search under Fed. R. Crim. P. 41(c} is (check one or more}:
of evidence ofacrime; —
(J contraband, fruits of crime, or other items illegally possessed;
O property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 U.S.C. Section 1324 Alien Smuggling, Conspiracy to Commit Alien Smuggling

The application is based on these facts:

See Attached Affidavit incorporated herein

wf Continued on the attached sheet.

OF Delayed notice of days (give exact ending date if more than 30 days: } is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

A ipplitdat 5 signature

 

Cory Anderson, United States Border Patrol Agent

~~ PReinted name and title

 

  
  

Sworn to before me and signed in my presence.

Date: VET 114

City and state: San Diego, California Karen 8. Crawford, United States Magistrate Judge
Printed name and title

. Judge ’s signature

 

 

 
oOo SF Ss DN UH F&F WD NH FE

NN NB MN KN RO Se RB RPO SE EF SEF rr OO EES El

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.2 Page 2 of 18

AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

I, Cory Anderson, having been duly sworn, do hereby state that the following is true

to my knowledge and belief:
INTRODUCTION

l. I make this affidavit in support of an application for a warrant to search the
following electronic devices, as further described in Attachments Al, A2, A3, and A4,
respectively (incorporated herein by reference), and seize evidence of crimes, specifically,
violations of Title 8, United States Code, Section 1324, as more particularly described in

Attachments B1, B2, B3, and B4, respectively:

One Black Reevplus C3701A Cellular Phone
International Mobile Equipment Identity (IMEI) 861273030758123

(Target Device 1)

One NYX xyn306 Cellular Phone
S/N: L201809601131

IMET: 352533096011311

(Target Device 2)

One Samsung Cellular Phone
S/N: R58K948JZ7Y

IMEI: 356552092830926
(Target Device 3)

One NYX xyn306 Cellular Phone
S/N: L201812702285

IMEI: 352533097022853
(Target Device 4)

This search supports an investigation and prosecution of Ronald Thomas, Jr. THOMAS”)

for the crime mentioned above. A factual explanation supporting probable cause follows.
2. A United States Border Patrol (USBP) agent seized Target Device 1 from

THOMAS on June 1, 2019, when he was arrested while transporting two illegal aliens,

‘|| Yimy Rosas-Marcelino (“ROSAS”) and Marcial Romero-De Los Santos (“ROMERO”),

into the United States in a vehicle near Calexico, California. A USBP agent seized Target

 

 
Co © ~) DH A Be W BR

YO wo Pe WN NHN WO SK YF | a ee

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.3 Page 3 of 18

Devices 2 and 3 from ROSAS and Target Device 4 from ROMERO, on June 1, 2019, when
they were arrested at the same time as THOMAS. Target Devices 1-4 are currently in the
possession of United States Border Patrol Asset Forfeiture Office Evidence Vault, located
at 311 Athey Ave, San Ysidro, California.

3. Based on the information below, there is probable cause to believe that a search
of Target Devices 1-4 will produce evidence of the aforementioned crime, as more
particularly described in Attachments B1, B2, B3, and B4, respectively (incorporated herein
by reference).

4. The information contained in this affidavit is based upon my experience and
training, and consultation with other federal, state, and local law enforcement agents.
Dates, times and amounts are approximations unless otherwise noted. Because this
Affidavit is being submitted for the limited purpose of establishing probable cause to obtain
a watrant to search Target Devices 1-4, more accurately described herein, and their
contents, I have not included every aspect of the investigation. In addition, the information
contained in this Affidavit is based upon review of various official reports, upon
conversations with other U.S. Border Patrol Agents, and my personal observations and
knowledge.

TRAINING AND EXPERIENCE

5. [have been employed by the USBP since 2008, and am currently assigned to
the San Diego Sector Boulevard Station. I graduated from the Border Patrol Basic Academy
at the Federal Law Enforcement Training Center in Artesia, New Mexico. I am currently a
member of the Boulevard Station Abatement Team. I am a Federal Law Enforcement
Officer within the meaning of Rule 41{a)(2)(C), Federal Rules of Criminal Procedure and
have been a Federal Law Enforcement Officer for ten years. I am authorized by Rule 41(a)
Federal Rules of Criminal Procedure to make applications for search and seizure warrants
and serve arrest warrants. I have experience and have received training with respect to
conducting investigations of immigration and criminal violations of Titles 8, 18, 19, and 21

of the United States Code.

Affidavit in Support of Search Warrant

 

 

 
Oo Oo s HB Uw fF W NY

Nm wR NN WN NY NY NSF MR Re See SE Pe El ele
BS RB RP ORB FF FS CwenrianwbR BHP S

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.4 Page 4 of 18

6. My current duties involve investigations into alien smuggling organizations.
During my tenure with USBP, I have regularly and routinely engaged in surveillance and
apprehension of those engaged in immigration offenses. I have interviewed defendants and
witnesses regarding their alien smuggling and illegal trafficking of controlled substances. I
routinely use tools to link related alien and narcotics smuggling subjects and information
via electronic equipment and telephones. I have assisted in the issuance of arrest warrants,
search warrants, and seizure warrants in support of alien and narcotics smuggling
investigations. I also have assisted in prosecuting various members of smuggling
organizations, including drivers, distributers, foot guides, and load house operators. I also
investigate and assist in the prosecution of aliens who utilize illegally-obtained, counterfeit,
altered or genuine immigration documents to illegally gain entry or remain in the United

States.
7. Through my training and experience, I have gained knowledge and insight into

the typical workings of alien and drug smuggling criminal organizations. I have also gained
information as to the operational habits of persons who make their living as alien and
narcotics smugglers. I have become familiar with their behavior, speech, routes and
methods of operation, particularly methods designed to avoid detection and apprehension
by law enforcement officers.

8. Through the course of my training, investigations, prior law enforcement
experience, and conversations with other law enforcement personnel, | am aware that it
is a common practice for alien smugglers to work in concert with other individuals and
to do so by utilizing cellular telephones and portable radios to maintain communications
with co-conspirators in order to further their criminal activities. I am also aware that it
is a common practice for alien smugglers to communicate with the smuggled aliens
regarding smuggling arrangements and payment utilizing cellular telephones and
portable radios. Alien smuggling conspiracies generate many types of evidence

including, but not limited to, cellular phone-related evidence such as voicemail

Affidavit in Support of Search Warrant 3

 

 

 

 
co OO sS DH A SB WY HF

wow NM NY Ne! B&B Se ee es eS Se eS
BSH RAR ORFS CGCerRWAaBREOaNnHeE SS

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.5 Page 5 of 18

messages referring to the arrangements of travel and payment, names, photographs, text

messages, and phone numbers of co-conspirators and aliens to be smuggled.

9. Based upon my training and experience as a USBP agent, and consultations
with law enforcement officers experienced in alien smuggling investigations, I know that
persons engaged in alien smuggling activities tend to use cellular telephones for
communications, records, or data including but not limited to emails, text messages,
photographs, audio files, videos, or location data, for the following:

a. Alien smugglers will use cellular telephones because they are mobile
and they have instant access to telephone calls, text, voice messages,
camera, internet, and various applications which can be used to aid them
in their illicit activity.

b. Alien smugglers will use cellular telephones because they are able to
actively monitor the progress of the aliens while they are in transit. |

C. Alien smugglers and their accomplices will use cellular telephones
because they can easily arrange and/or determine what time the aliens
will arrive at predetermined locations.

d. Alien smugglers will use cellular telephones to direct drivers to
synchronize an exact drop off and/or pick up time of the aliens.

e. Alien smugglers will use cellular telephones to notify or warn their

accomplices of law enforcement activity to include the presence and

posture of marked and unmarked units, as well as the operational status

of checkpoints and border crossings.

f. Alien smugglers and their co-conspirators often use cellular telephones
to communicate with load drivers who transport the aliens.

g. Conspiracies involving alien smuggling often generate many types of
evidence including, but not limited to, cellular phone-related evidence

such as voicemail messages referring to the arrangements of travel and

Affidavit in Support of Search Warrant

 

 

 
Co fo ~sSN H WH F&F W NHN

NW NM MY BN WB Ne Be Be Be Se SE SE
yPS ROP ORS SB BCOworK AUR HOHeE Ss

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.6 Page 6 of 18

payment, names, photographs, text messages, and phone numbers of co-
conspirators. |

10. Subscriber Identity Module (SIM) Cards, also known as subscriber identity
modules, are smart cards that store data for cellular telephone subscribers. Such data
includes user identity, location and phone number, network authorization data, personal
security keys, contact lists and stored text messages. Much of the evidence generated by a
smuggler’s use of a cellular telephone would likely be stored on any SIM Card that has been
utilized in connection with that telephone.

11. Based upon my training and experience as a USBP agent and consultations
with law enforcement officers experienced in smuggling investigations, and all the facts and
opinions set forth in this affidavit, I have learned that cellular/mobile telephones often
contain electronic records, phone logs and contacts, voice and text communications, and
data such as emails, text messages, chats and chat logs from various third-party applications,
photographs, audio files, videos, and location data. This information can be stored within
disks, memory cards, deleted data, remnant data, slack space, and temporary or permanent
files contained on or in the cellular/mobile telephone. Specifically, based upon my training
and education, I have learned that searches of cellular/mobile telephones associated with
smuggling investigations yield evidence:

a. tending to indicate efforts to smuggle undocumented aliens from
Mexico to the United States or smuggle undocumented aliens further
into the interior of the United States;

b. tending to identify other facilities, storage devices, or services such as
email addresses, IP addresses, phone numbers that may contain
electronic evidence tending to indicate efforts to smuggle
undocumented aliens from Mexico to the United States or smuggle
undocumented aliens further into the interior of the United States;

C. tending to identify co-conspirators, criminal associates, or others
involved in smuggling illegal aliens from Mexico to the United States

Affidavit in Support of Search Warrant 5

 

 

 

a oi ng ey pee rep

 
Oo mF sD HH F&F W NR

wy VY N BN PB RP Se Se Re SE Se Ee

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.7 Page 7 of 18

or smuggling undocumented aliens further into the interior of the United
States;

d. tending to identify travel to or presence at locations involved in
smuggling undocumented aliens from Mexico to the United States or
smuggling undocumented aliens further into the interior of the United
States, such as stash houses, load houses, or delivery points;

e. tending to identify illicit proceeds, cash, checks, wires, bank accounts,
financial records, financial transactions, ledgers, or other information
related to proceeds derived from smuggling undocumented aliens from
Mexico to the United States or smuggling undocumented aliens further
into the interior of the United States;

f. tending to identify the user of, or persons with control over or access to,
the subject phone; or

g. tending to place in context, identify the creator or recipient of, or
establish the time of creation or receipt of communications, records, or
data above.

PROBABLE CAUSE
12. According to his report, on June 1, 2019, USBP Agent David Chisum was
conducting assigned canine (K-9) patrol duties in Jacumba Hot Springs, California, within
the Boulevard Border Patrol Station's Area of Operation. Agent Chisum was in full Border
Patrol rough duty uniform and working with his K-9 partner Duco (CCEP# 170225).

-13. According to Agent Chisum’s report, at approximately 10:22 p.m., USPB
Agent Juan Orozco, who was operating a Mobile Surveillance Capabilities scope truck on
an elevated position known as "Table Top", advised Agent Chisum that he had observed
two subjects approaching Old Highway 80, north of a landmark known to Border Patrol
Agents as “Airport Mesa." Airport Mesa is a large hill that lies directly on the United States
International Boundary with Mexico. Due to Airport Mesa's location and geographical
layout, this area is used frequently by illegal aliens attempting to further their entry into the

Affidavit in Support of Search Warrant 6

 

 

 
Oo Oo ~sS DH uo ff WW WV

Mw NM NM Bw WN PY BV PD Re Be RP BeOS SE EES
MPN RRR BB FS Ca naw bBEOBONe Ss

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.8 Page 8 of 18

United States. Specifically, its elevated topography is difficult for scope operators to
monitor. Furthermore, Airport Mesa has many ridges and saddles through which illegal
aliens traverse on foot, hiding them from the view of the scope operators. Consequently,
illegal aliens can cross into the United States atop Airport Mesa with little to no detection.

14. According to Agent Chisum’s report, at approximately 10:23 p.m., Agent
Orozco advised Agent Chisum that he had observed the two subjects enter a vehicle on Old
Highway 80. This area is approximately 1,100 yards north of the United States International
Boundary with Mexico. Agent Orozco continued to monitor the vehicle as it traveled
westbound on Old Highway 80 towards the town of Jacumba Hot Springs. Agent Orozco
advised Agent Chisum that he had observed the vehicle turning around near a landmark
known to USBP Agents as "Duncan's" and continue back eastbound on Old Highway 80.
It was at this time that Agent Chisum made visual contact with the vehicle.

15. According to his report, at approximately 10:26 p.m., as Agent Chisum was
attempting to catch up to the vehicle and request a stolen vehicle/registration check, the
driver of the vehicle pulled over on his own near a landmark known to USBP Agents as
“Napa Road" on Old Highway 80. Agent Chisum activated his emergency lights and pulled
in behind the vehicle, now identified as a 1999 Black Honda Civic, bearing California
license plate 8JAS082 (“the Vehicle”).

16. According to his report, as Agent Chisum approached the Vehicle on foot, he
ordered the driver, later identified as Ronald THOMAS Jr., to turn off the vehicle to which
THOMAS complied. Agent Chisum approached the vehicle from the passenger side and
observed that the subjects in both the rear and passenger seat were wearing “booties.”
“Booties” are pieces of cloth, typically cut from a blanket, that illegal aliens tie around their
shoes in order to make it more difficult for USBP Agents to follow their shoeprints. Upon
observing the two subjects wearing “booties,” Agent Chisum then approached THOMAS
and identified himself.

Affidavit in Support of Search Warrant

 

 

 

 
OC Oo WD wv B WY NH

bo Be Bw BR WD ORD ORD ee SE Se
MPH RRR BHP S Cae DAA RH HH OO

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.9 Page 9 of 18

17. According to his report, Agent Chisum ordered THOMAS to exit the vehicle
and stand at the front. Once THOMAS was outside the vehicle, Agent Chisum placed
THOMAS in handcuffs and performed an immediate area search of THOMAS.

18. According to his report, Agent Chisum then identified himself to the two
passengers. Agent Chisum questioned both subjects individually as to their country of
citizenship. Both subjects, later identified as Yimy Rosas-Marcelino and Marcial Romero-
De Los Santos, admitted to being citizens of Mexico. Agent Chisum then asked both
subjects if they were in possession of any immigration documents that would allow them to
enter or remain in the United States legally. Both subjects admitted they did not possess
any such documents. At approximately 10:26 p.m., Agent Chisum placed THOMAS,
Rosas, and Romero under arrest. All three subjects and the Honda Civic were then
transported to the Boulevard Border Patrol station.

19. Target Device 1, Target Device 2, Target Device 3, and Target Device 4,
were discovered during a search incident to arrest of the three individuals, THOMAS,
ROSAS, and ROMERO.

20. According to USBP Agent Casimiro Cavazos’ report, on June 2, 2019, at
approximately 1:32 a.m., THOMAS, provided Agent C. Cavazos with a post Miranda
statement in the English language as witnessed by USBP Agent M. Molina. THOMAS
stated he currently resides at 620 Melba Road, Encinitas, California 92024. THOMAS
stated he was arrested by Border Patrol Agents after having picked up two illegal aliens on
Old Highway 80 in Jacumba, California. THOMAS stated that his last job was working
with Denzel Washington in “Fences” about a year and a half ago and currently works for
his girlfriend occasionally as a laborer. THOMAS stated on June 1, 2019, he was traveling
to the Jacumba Hot Springs located in Jacumba, CA. THOMAS stated he had plans on
meeting some girls and to chill at the Jacumba Hot Springs. THOMAS stated that while
driving, he accidently missed the exit to Jacumba and was trying to make his way back to

Jacumba. On his way back, THOMAS stated he saw two individuals walking next to the

road. THOMAS stated he was not sure what he saw and turned his lights off and on to make

Affidavit in Support of Search Warrant 8

 

 
oOo OF SD DA OH fH WY YE

ko NN NH WN WY NY NV KF Be PF PF PF PEP eS le
MPH RRR BKB FTSFipGEwMFAAARHWNHE SC

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.10 Page 10 of 18

sure he was not seeing things. THOMAS stated the two individuals were waving their arms
and he thought they broke down so he decided to pick them up offering them a ride.
THOMAS stated he did fear for his safety as he was in possession of a firearm. THOMAS
stated he drove for a short distance and was startled by an agent driving 100 mph in his
direction and pulled over to the side. Once THOMAS pulled to the side, he stated that a
Border Patrol Agent pulled behind his vehicle conducting a vehicle stop. THOMAS stated
he felt as if he was at the wrong place at the wrong time and he had money. The interview
concluded at 1:50 a.m.

21. According to Agent Casimiro Cavazos’ report, on June 2, 2019, at
approximately 3:39 a.m. ROSAS provided a statement in the Spanish language to Agent C.
Cavazos. The statement was witnessed by USBP Agent M. Molina at the Boulevard Border
Patrol Station in Boulevard, California. ROSAS stated that he was born in Veracruz,
Mexico, and that he was present in the United States without any legal documents allowing
him to remain in the United States. He stated that he departed Veracruz, Mexico on May
23, 2019 via plane to Tijuana, Baja California, Mexico and stayed at a small house for a
day. ROSAS stated he made smuggling arrangements with a smuggler he identified as "El
Cholo" via cell phone in Tijuana. ROSAS agreed to pay a smuggling fee of $6,700.00 USD
with a final destination to Pasco, Washington. ROSAS stated that "El Cholo" told him to
take a bus from Tijuana to El Hongo, where several masked men picked several others and
him up in a white van. They were dropped off near the U.S./Mexico boundary line in the
mountains and walked to the U.S./Mexico boundary fence as instructed by the masked men.
ROSAS was then instructed to walk around the border fence, near the bottom of the
mountain, and walk north into the U.S. to the freeway. There he was to wait until his ride
picked him up. The vehicle would honk to identify itself as his ride. ROSAS stated that a
car stopped in the traffic lane and turned off the lights and turned them back on. He stated
he knew this was his ride because it was not the Border Patrol. He attempted to open the
rear passenger door but it was locked. The driver unlocked the door and ROSAS boarded

the car in the rear passenger seat. ROSAS stated that the driver did not tell them anything
9 |

Affidavit in Support of Search Warrant

 

 

 
Oo co ~JT DR A Bp Ww BO ke

NO WV WN VB NO RB ROBE REO RR SS OO ES ll El

 

 

Case 3:19-mj-02991-KSC Document 1 Filed 07/18/19 PagelD.11 Page 11 of 18

and only gestured for ROSAS and the other subject, later identified as ROMERO, to wear
their seatbelts. ROSAS stated that they drove for approximately five minutes until a vehicle
passed them, made a U-turn behind them, and pulled them over. ROSAS stated that that it
was the Border Patrol and they were arrested.

22. According to Agent Casimiro Cavazos’ report, on June 2, 2019, at
approximately 4:24 a.m. ROMERO provided a statement to USBP Agent C. Cavazos in the
Spanish language. USBP Agent M. Molina witnessed the statement at the Boulevard
Border Patrol Station in Boulevard, California. ROMERO stated that he was born in
Veracruz, Mexico, and that he was present in the United States without any legal documents
allowing him to remain in the United States. ROMERO stated that he departed Veracruz,
Mexico approximately 15 days prior via bus to Mexicali, Baja California, Mexico. He made}
smuggling arrangements with a smuggler he identified as "Hector" via cell phone in
Mexicali for a smuggling fee of $5,000.00 USD. His final destination was Concord,
California. ROMERO stated that he took take a bus from Mexicali to La Rumarosa. Once
arriving in La Rumarosa he was met by another smuggler and taken to an abandoned house
in a white Explorer type vehicle. ROMERO stated that was dropped off at the house where
he stayed for about two weeks. The house was in a small town near the U.S./Mexico
boundary. ROMERO stated that he walked to the U.S./Mexico boundary accompanied by
a smuggler named "El Cholo". Once near the fence, "El Cholo" instructed ROMERO to
walk towards the lights in the distance where there was a gas station. ROMERO stated that
"El Cholo" instructed him to hide near the gas station and wait for a car to stop near his
location to be picked up. ROMERO stated he waited for about three hours until a vehicle
stopped at his location. ROMERO stated that once the car stopped he opened the passenger's
side front door and boarded the vehicle. ROMERO stated that after he was in the car the
driver asked him in broken Spanish where he was going to which he replied, "Los Angeles,"
The driver told him “about an hour.” ROMERO stated that they drove off and made a U-
turn and were pulled over by Border Patrol Agents. ROMERO stated that when the agent
approached the vehicle he was asked if he had any documents and he answered, "No."

Affidavit in Support of Search Warrant 10

 

 

 

 
Oo oN DR WN BB WN

mw NM VM NY NY LY NK Be BP Pe Eee Se El
MBPS RR PBR HF SF Caeraanw KR wBNHeKeE OO

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.12 Page 12 of 18

23. On July 12, 2019, counsel for ROSAS and ROMERO proffered the following
information regarding Target Device 3 and Target Device 4 to the assigned Assistant
United States Attorney. According to ROSAS and ROMERO’s counsel, Target Device 3
was last used one day before crossing into the United States and ROSAS did not receive
any instructions from the smugglers on that phone after ROSAS and ROMERO crossed into
the United States. Counsel further proffered that Target Device 3 only contains photos,
music, contacts, and text and voice messages that do not pertain to the smuggling event.
Similarly, counsel further proffered that ROMERO’s phone, Target Device 4, was not used
during the smuggling event, contains personal data only, and was not used after crossing
into the United States. Finally, counsel proffered that Target Device 2 is the phone that
was given to ROSAS by the smugglers in Mexico and communicated instructions to
ROSAS and ROMERO on that phone after they crossed into the United States.

24, It is my belief that even though counsel has represented that Target Device 3
and Target Device 4 were not used during the smuggling event, because those devices were
used right up until ROSAS and ROMERO crossed into the United States, those phones may
have information that is relevant to this investigation, based on my training and experience
in alien smuggling investigations.

25. Based upon my experience and investigation in this case, I believe that
THOMAS, as well as other persons as yet unknown, was involved in an on-going
conspiracy in alien smuggling from Mexico into the United States. Target Devices 1-4,
were used to coordinate with co-conspirators regarding the smuggling of the illegal aliens,
and to otherwise further this conspiracy both inside and outside the United States. I also
know that recent telephone calls made and received, telephone numbers, contact names,
electronic mail (email) addresses, appointment dates, text messages, email messages,
messages and posts from social networking sites like Facebook, pictures and other digital
information are stored in the memory of cellular telephones which could potentially identify
other persons involved in alien and narcotics trafficking activities.

Affidavit in Support of Search Warrant 1 1

 

 

 

 
Oo Oo DD vA BB WYN =

mb NN NM NK NY Ne Be Pe Be RP PSP Pe EE lS
MPNR RR ORB PSO MTrAARA A RBwWNHH CO

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.13 Page 13 of 18

26. Based upon my experience and training, consultation with other law
enforcement officers experienced in alien smuggling investigations, and all the facts and
opinions set forth in this affidavit, I believe that information relevant to the alien smuggling
activities of THOMAS and his co-conspirators, as well as ROMERO and ROSAS, such as
telephone numbers, made and received telephone calls, contact names, electronic mail
(email) addresses, appointment dates, email messages, messages and posts from social
networking sites like Facebook, pictures and other digital information are stored in the

memory of the cellular telephone described herein.

METHODOLOGY

27. It is not possible to determine, merely by knowing the cellular telephone’s
make, model and serial number, the nature and types of services to which the device is
subscribed and the nature of the data stored on the device. Cellular devices today can be
simple cellular telephones and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books and
can be mini-computers allowing for electronic mail services, web services and rudimentary
word processing. An increasing number of cellular service providers now allow for their
subscribers to access their device over the internet and remotely destroy all of the data
contained on the device. For that reason, the device may only be powered in a secure
environment or, if possible, started in “flight mode” which disables access to the network.
Unlike typical computers, many cellular telephones do not have hard drives or hard drive

equivalents and store information in volatile memory within the device or in memory cards

inserted into the device. Current technology provides some solutions for acquiring some of |

the data stored in some cellular telephone models using forensic hardware and software.
Even if some of the stored information on the device may be acquired forensically, not all
of the data subject to seizure may be so acquired. For devices that are not subject to forensic
data acquisition or that have potentially relevant data stored that is not subject to such

acquisition, the examiner must inspect the device manually and record the process and the

Affidavit in Support of Search Warrant 12

 

 

 

 
Coc Oo NN UH Ee WH NH

YW NM NY KY KN NH KE KF He Se Re Pe RSP Se lS

 

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.14 Page 14 of 18

results using digital photography. This process is time and labor intensive and may take
weeks or longer.

28. Following the issuance of this warrant, I will collect Target Devices 1-4 and
subject them to analysis. All forensic analysis of the data contained within the telephones
and their memory cards will employ search protocols directed exclusively to the
identification and extraction of data within the scope of this warrant.

29. Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including manual
review, and, consequently, may take weeks or months. The personnel conducting the
identification and extraction of data will complete the analysis within ninety (90) days,
absent further application to this court.

PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE

30. Other than as described above, the United States has not attempted to obtain

this information by other means. |
CONCLUSION

31. Based on all of the facts and circumstances described above, my training and
experience, and consultations with other law enforcement officers, there is probable cause
to conclude that THOMAS, ROSAS, and ROMERO utilized Target Devices 1-4 to
facilitate violations of Title 8, United States Code, Section 1324.

32. Because Target Devices 1-4 were promptly seized during the investigation of
THOMAS, ROSAS, and ROMERO’s smuggling activities and have been securely stored
since they were seized, there is probable cause to believe that evidence of illegal activities
committed by THOMAS, ROSAS, and ROMERO continues to exist on Target Devices 1-
4. I believe that the appropriate date range for this search is from March 2, 2019, up to and
including June 2, 2019.

//
//
//

Affidavit in Support of Search Warrant 13

 

 

 
Oo co ~~) DR A SP W NHN

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.15 Page 15 of 18

33. Therefore, I respectfully request the Court issue a warrant authorizing me, an
Agent with USBP, or another federal law enforcement Agent specially trained in digital
evidence recovery, to search Target Devices 1-4, as described in Attachments Al, A2, A3,
and A4 respectively, and seize the items listed in Attachments Bl, B2, B3, and B4

respectively, using the methodology described above.

I swear the foregoing is true and correct to the best of my knowledge and belief.

(#FZ™N

CORY AINDERSON, AGENT
U.S. Border Patrol!

Siete sworn to before me on
ay of July, 2019.

this

 

 

THE HON KAREN S. CRAWFORD
United States Magistrate Judge

Affidavit in Support of Search Warrant 14

 

 

 

 

 
Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.16 Page 16 of 18

ATTACHMENT A2
PROPERTY TO BE SEARCHED

The property to be searched in connection with an investigation of violations of Title
8, United States Code Section 1324, is described below:

One NYX xyn306 Cellular Phone
S/N: L201809601131

IMEI: 352533096011311

(Target Device 2)

 

currently located at the United States Border Patrol Asset Forfeiture Office Evidence
Vault, located at 311 Athey Ave, San Ysidro, California.

 

 

 
Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.17 Page 17 of 18

ATTACHMENT B2
ITEMS TO BE SEIZED

Authorization to search the cellular telephone described in Attachment A2 includes the
search of disks, memory cards, deleted data, remnant data, slack space, and temporary or
permanent files contained on or in the cellular telephone. The seizure and search of the
cellular telephone will be conducted in accordance with the affidavit submitted in support
of the warrant.

The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period
of March 2, 2019 up to and including June 2, 2019:

a.

tending to indicate efforts to smuggle undocumented aliens from Mexico to
the United States or smuggle undocumented aliens further into the interior of

‘ the United States;

tending to identify other facilities, storage devices, or services such as email
addresses, IP addresses, phone numbers that may contain electronic evidence
tending to indicate efforts to smuggle undocumented aliens from Mexico to
the United States or smuggle undocumented aliens further into the interior of
the United States;

tending to identify co-conspirators, criminal associates, or others involved in
smuggling illegal aliens from Mexico to the United States or smuggling
undocumented aliens further into the interior of the United States;

tending to identify travel to or presence at locations involved in smuggling
undocumented aliens from Mexico to the United States or smuggling
undocumented aliens further inte the interior of the United States, such as
stash houses, load houses, or delivery points; .

tending to identify illicit proceeds, cash, checks, wires, bank accounts,
financial records, financial transactions, ledgers, or other information related
to proceeds derived from smuggling undocumented aliens from Mexico to the

 

i
\
E
f
|
i
t
;
I

 

 

a
Case 3:19-mj-02991-KSC Document1 Filed 07/18/19 PagelD.18 Page 18 of 18

United States or smuggling undocumented aliens further into the interior of
the United States;

f tending to identify the user of, or persons with control over or access to, the
subject phone; or

g. tending to place in context, identify the creator or recipient of, or establish the
time of creation or receipt of communications, records, or data above;

which are evidence of violations of Title 8, United States Code, Section 1324.

 
